Mr. Chief Justice Caton delivered the opinion of the Court. It is first objected to the jurisdiction as to those defendants not personally served, that no summons was returned not served before publication as to them. Formerly, this was a good objection, but the act of 12th February, 1857, expressly declares that this shall not be ground for reversal, and, practically, dispenses with this requirement of the old law. It is next objected that there is, in the record, no affidavit of the non-residence of those defendants, which the statute requires, previous to the publication of notice. This objection is precisely answered by the statements of this record, and the decision in the case of Tibbs v. Allen, 27 Ill. 119. In this case, as in that, the decree recites that the affidavit was filed, and due publication made ; and the clerk in the notice officially certifies that the requisite affidavit was filed. This, we held, in the case referred to, was sufficient, and so we hold here. The decree is affirmed. Decree affirmed.